Case 0:20-cv-61321-WPD Document 1-2 Entered on FLSD Docket 07/01/2020 Page 1 of 4



   This brochure supplement provides information about Brian Harold Doench that supplements
   the Doench Wealth Management, LLC brochure. You should have received a copy of that
   brochure. Please contact Brian Harold Doench if you did not receive Doench Wealth
   Management, LLC’s brochure or if you have any questions about the contents of this
   supplement.

   Additional information about Brian Harold Doench is also available on the SEC’s website at
   www.adviserinfo.sec.gov.




             Doench Wealth Management, LLC
      Form ADV Part 2B – Individual Disclosure Brochure
                                              for

                              Brian Harold Doench
                            Personal CRD Number: 5362280
                          Investment Adviser Representative




                                                            Doench Wealth Management, LLC
                                                                   1504 Bay Road, Suite 2901
                                                                      Miami Beach, FL 33139
                                                                              (843) 422-6478
                                                                    briandoench@gmail.com


                                                                             UPDATED: 12/19/2014




                                  EXHIBIT "2"
Case 0:20-cv-61321-WPD Document 1-2 Entered on FLSD Docket 07/01/2020 Page 2 of 4




       Item 2: Educational Background and Business Experience

  Name:          Brian Harold Doench                  Born: 1975

  Educational Background and Professional Designations:

  Education:

         Masters of Arts in Law and Diplomacy Development and Economics, Fletcher
         School of Law and Diplomacy, Tufts University – 2006
         Bachelor of Science, Evolutionary Biology, University of Colorado Boulder – 1999


  Business Background:

         04/2014 – Present             Principal & CCO
                                       Doench Wealth Management, LLC

         06/2008 – 09/2014             Financial Advisor
                                       NEXT Financial Group, Inc.
                                       d/b/a Doench Wealth Management



                           Item 3: Disciplinary Information

  There are no legal or disciplinary events that are material to a client’s or prospective client’s
  evaluation of this advisory business.


                           Item 4: Other Business Activities

  Brian Harold Doench is a licensed insurance agent. From time to time, he will offer clients advice
  or products from those activities. Clients should be aware that these services pay a commission
  and involve a conflict of interest, as commissionable products conflict with the fiduciary duties
  of a registered investment adviser. Doench Wealth Management, LLC always acts in the best
  interest of the client; including the sale of commissionable products to advisory clients. Clients
  are in no way required to utilize the services of any representative of Doench Wealth
  Management, LLC in such individual’s outside capacities.

  Mr. Doench also owns a rental property through which he receives rental income.
Case 0:20-cv-61321-WPD Document 1-2 Entered on FLSD Docket 07/01/2020 Page 3 of 4




                          Item 5: Additional Compensation

  Brian Harold Doench does not receive any economic benefit from any person, company, or
  organization, other than Doench Wealth Management, LLC in exchange for providing clients
  advisory services through Doench Wealth Management, LLC.


                                    Item 6: Supervision

  As the only owner and representative of Doench Wealth Management, LLC, Brian Harold Doench
  supervises all activities of the firm. Brian Harold Doench's response information is on the cover
  page of this disclosure document. Brian Harold Doench adheres to all required regulations
  regarding the activities of an Investment Adviser Representative and follows all policies and
  procedures outlined in the firm’s policies and procedures manual, including the Code of Ethics,
  and appropriate securities regulatory requirements.
Case 0:20-cv-61321-WPD Document 1-2 Entered on FLSD Docket 07/01/2020 Page 4 of 4




               Item 7: Requirements For State Registered Advisers

  This disclosure is required by Florida state securities authorities and is provided for your use in evaluating
  this investment advisor representative’s suitability.

      A. Brian Harold Doench has NOT been involved in any of the events listed below.

          1. An award or otherwise being found liable in an arbitration claim alleging damages in
             excess of $2,500, involving any of the following:
             a) an investment or an investment-related business or activity;
             b) fraud, false statement(s), or omissions;
             c) theft, embezzlement, or other wrongful taking of property;
             d) bribery, forgery, counterfeiting, or extortion; or
             e) dishonest, unfair, or unethical practices.

          2. An award or otherwise being found liable in a civil, self-regulatory organization, or
             administrative proceeding involving any of the following:
             a) an investment or an investment-related business or activity;
             b) fraud, false statement(s), or omissions;
             c) theft, embezzlement, or other wrongful taking of property;
             d) bribery, forgery, counterfeiting, or extortion; or
             e) dishonest, unfair, or unethical practices.


      B. Brian Harold Doench has NOT been the subject of a bankruptcy petition in the past ten
         years.
